         Case 3:18-cr-00337-ADC Document 328 Filed 06/16/20 Page 1 of 10



                        THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO




  UNITED STATES OF AMERICA

        Plaintiff,

                                                     Crim. No. 18-337-2 (ADC)
        v.

  OMAR HIRALDO-ARZUAGA,

        Defendant.



                                 OPINION AND ORDER

       Co-defendant Omar Hiraldo-Arzuaga (“Hiraldo”) filed a motion to dismiss Count Five

of the indictment on double jeopardy grounds. ECF No. 108. The government opposed. ECF No.

170. The Court referred the motion to dismiss for a report and recommendation (“R&R”). ECF

No. 162, 167. On November 26, 2019, United States Magistrate Judge Marcos E. López entered

an R &R recommending that the Court deny Hiraldo’s motion to dismiss without prejudice as

premature. ECF No. 206. On December 2, 2019, Hiraldo filed his objections to the R&R. ECF No.

207.

       For the reasons explained below, the Court hereby ADOPTS the R&R’s recommendation

that Hiraldo’s motion for to dismiss be denied. Accordingly, Hiraldo’s motion dismiss at ECF

No. 108 is DENIED without prejudice.
           Case 3:18-cr-00337-ADC Document 328 Filed 06/16/20 Page 2 of 10

18-337-2 (ADC)                                                                         Page 2


      I.      Background

      On May 17, 2018, a grand jury issued a seven-count indictment against Hiraldo and five

co-defendants. ECF No. 18. Hiraldo was charged with conspiracy to possess with intent to

distribute controlled substances (cocaine and crack cocaine) (Count One); possession with intent

to distribute controlled substances (cocaine and crack cocaine) (Counts Two and Three);

possession of a machinegun in furtherance of a drug trafficking crime (Count Four); possession

of a firearm in furtherance of a drug trafficking crime (Count Five); possession of a machinegun

(Count Six); and possession of a firearm by a prohibited person (felon) (Count Seven). ECF No.

18.

      On April 2, 2019, Hiraldo moved to dismiss Count Five of the indictment on double

jeopardy grounds. ECF No. 108. Specifically, Hiraldo argues that Counts Four and Five charge

924 (c) violations based on a single predicate offense, i.e. possession with intent to distribute

controlled substances, exposing him to multiple punishments for the same offense.

      On September 10, 2019, Hiraldo’s motion to dismiss was referred to Magistrate Judge

López for an R & R. ECF Nos. 162, 167. On September 13, 2019, Magistrate Judge López issued

an order for the government to show cause as to why Hiraldo’s motion to dismiss should not

be deemed unopposed. ECF No. 169. On September 15, 2019, the government complied with

the Magistrate Judge’s Order and submitted its opposition to Hiraldo’s motion to dismiss. ECF

No. 170. On November 26, 2019, Magistrate Judge López entered his R &R recommending the
             Case 3:18-cr-00337-ADC Document 328 Filed 06/16/20 Page 3 of 10

18-337-2 (ADC)                                                                               Page 3


denial without prejudice of Hiraldo’s motion to dismiss as premature. ECF No. 206. On

December 2, 2019, Hiraldo filed objections to the R & R. ECF No. 207.

       II.      Review of a Magistrate Judge’s Report and Recommendation

       The District Court may refer pending criminal motions to a Magistrate Judge for entry of

a report and recommendation. 28 U.S.C. §636(b)(1)(A); Fed.R.Crim.P 59(b)(1). An adversely

affected party may file written objections to the report and recommendation within fourteen

days after served with the same. 28 U.S.C. §636(b)(1)(C). A party is entitled to a de novo review

of “those portions of the report . . . to which specific objection is made.” Sylva v. Culebra Dive

Shop, 389 F.Supp. 2d 189, 191-92 (D.P.R. 2005) (citing United States v. Raddatz, 447 U.S. 667 (1980)).

“Absent objection by [the adversely affected party], [a] district court ha[s] a right to assume that

[the affected party] agrees to the magistrate’s recommendation.” M. v. Falmouth Sch. Dep't, 847

F.3d 19, 25 (1st Cir. 2017) (citing Templeman v. Chris Craft Corp., 770 F.2d 245, 247 (1st Cir. 1985),

cert. denied, 474 U.S. 1021 (1985)). Thus, “a party’s failure to assert a specific objection to a report

and recommendation irretrievably waives any right to review by the district court and the court

of appeals.” Santiago v. Canon U.S.A., Inc., 138 F.3d 1, 4 (1st Cir. 1998).

       III.     Analysis

       In his motion to dismiss, Hiraldo claims that the section 924(c) offenses charged in Counts

Four and Five of the indictment, possession of a machinegun in furtherance of a drug trafficking

crime (18 U.S.C. § 924(c)(1)(B)(ii)) and possession of a firearm in furtherance of a drug trafficking

crime (18 U.S.C. § 924(c)(1)(A)(i)) respectively, expose him to multiple punishments for the same
         Case 3:18-cr-00337-ADC Document 328 Filed 06/16/20 Page 4 of 10

18-337-2 (ADC)                                                                        Page 4


offense in violation of the double jeopardy clause. ECF No. 108. Citing case law from various

Circuit Courts defendant asserts that the appropriate unit of prosecution under section 924 (c)

is the underlying drug-trafficking offense, not the separate firearms charge. Consequently, he

argues that prosecution for two offenses under 924(c), based on the same predicate offense,

namely drug trafficking, is unauthorized. Accordingly, Hiraldo seeks dismissal of Count Five

of the indictment.

      In opposition, the government posits that Count Four charges Hiraldo with possessing a

machinegun in violation of a drug trafficking crime while Count Five charges the lesser included

offense of possessing a firearm in furtherance of a drug trafficking crime. Thus, Count Four

requires proof of an additional element: that the firearm used was a machinegun. ECF No. 170

at 1-2. As such, it reasons that the indictment is not multiplicitous. Even so, the government

proffers that Hiraldo’s double jeopardy argument is premature since they will not seek nor will

the Court impose multiple punishments for the same offense. Instead, if convicted of both

counts, Hiraldo will only be sentenced for the more serious offense.

      As a threshold matter, Magistrate Judge López concludes that Hiraldo’s double jeopardy

challenge for alleged “multiple punishments” for the same offense is premature since he has not

been convicted on both counts, and there has been no prior conviction or acquittal for such

offenses. ECF No. 206. Nevertheless, he concludes that the indictment is multiplicitous because

it charges two 924(c) offenses based on a single predicate offense (drug trafficking). On this

point, however, he highlights that courts have routinely denied pretrial motions to dismiss
           Case 3:18-cr-00337-ADC Document 328 Filed 06/16/20 Page 5 of 10

18-337-2 (ADC)                                                                         Page 5


potentially-multiplicitous counts as premature. Magistrate Judge López further notes that

Counts Four and Five are not synonymous; they differ as to the additional proof required to

show that the firearm used was a machinegun and that the defendant knew at the time of the

offense that the firearm had the capability of firing more than one shot by a single pull of the

trigger. Accordingly, he propounds that the proper remedy for the multiplicitous indictment in

this case is vacating the offending conviction at the post-trial stage if Hiraldo is convicted on

both Counts Four and Five. Based on the above, Magistrate Judge López recommends denying

Hiraldo’s motion to dismiss.

         Objecting to the R & R, Hiraldo first posits that the Magistrate Judge’s conclusion that

defendant should first be convicted for both Counts Four and Five to be able to claim double

jeopardy is inapposite and renders such clause’s protection meaningless. Hiraldo further argues

that per the double jeopardy prohibition, the government was “not authorized to charge him

with two separate violations of Section 924 (c) when there is only a single predicate crime.” ECF

No. 207 at 2.

         The Court reviews Hiraldo’s objections de novo. As the Magistrate Judge correctly stated

and Hiraldo asserts, the proper unit of prosecution in this case is the drug trafficking offense,

not the firearms offenses. Consequently, there is only one underlying predicate offense and

Hiraldo cannot be convicted and sentenced for both 924(c) violations. As the Magistrate Judge

notes, however, the proper remedy for any double jeopardy violation occurs at the post-trial

stage.
          Case 3:18-cr-00337-ADC Document 328 Filed 06/16/20 Page 6 of 10

18-337-2 (ADC)                                                                                       Page 6


        A careful review of his objections shows that Hiraldo essentially disagrees with the

Magistrate Judge’s finding that his request is premature, and thus urges the Court to reject the

recommendation to await a potential conviction on both counts and instead dismiss Count Five

at this juncture on double jeopardy grounds. Hiraldo reiterates, without citing on point case

law, that this is not a multiplicity or sentencing issue as the government and the Magistrate

Judge incorrectly framed it; instead, he reiterates that the government lacks authority to indict

and prosecute him on both 924(c) counts based on a single predicate offense since this entails

being twice put in jeopardy. ECF No. 207 at 2.

        This Court, nevertheless, is not persuaded. Interpreting the double jeopardy clause, 1 the

Supreme Court has explained that it protects against the actual imposition of two punishments

for the same offense as well as attempting a second time to punish criminally, for the same

offense. Witte v. United States, 515 U.S. 389, 395-96 (1995) (citations omitted). This court has noted

that “a multiplicitous indictment can result in a double jeopardy violation when a defendant is

sentenced more than once for the same offense or when the jury is misled to believe that the

defendant has committed more crimes than the record and evidence maintain.” United States v.

Peña-González, 62 F. Supp. 2d 366, 368 (D.P.R. 1999) (citing United States v. Goldberg, 913 F. Supp.

629, 631 (D.Mass. 1996)); see United States v. Smith, 919 F.3d 1, 15 (1st Cir. 2019) (holding that “[a]

prosecution is multiplicitous when it charges a defendant more than once ‘for what is essentially




1 The Double Jeopardy Clause provides: “[n]or shall any person be subject for the same offence to be twice put in
jeopardy of life or limb.” U.S. Const. Amdt. 5.
          Case 3:18-cr-00337-ADC Document 328 Filed 06/16/20 Page 7 of 10

18-337-2 (ADC)                                                                                 Page 7


a single crime’”). Yet, “the double jeopardy clause is not implicated until a defendant faces

sentencing on multiplicitous convictions.” United States v. Widi, 697 F.Supp.2d 140 (D. Me. 2010);

accord United States v. Medina, S3 13 Cr. 272, 2014 U.S. Dist. LEXIS 91751, *8-12 (S.D.N.Y. July 7,

2014) (citing United States v. Polouizzi, 564 F.3d 142, 157 (2d Cir. 2009)) (holding that “where ‘[n]o

convictions have been entered . . . the Double Jeopardy Clause’s guarantee against multiple

punishments for the same offense has not yet been triggered”).

       Moreover, the Supreme Court has expressly found that “the State is not prohibited by the

Double Jeopardy Clause from charging respondent with greater and lesser included offenses

and prosecuting those offenses in a single trial. Instead, the Double Jeopardy Clause prohibits

prosecution of a defendant for a greater offense when he has already been tried and acquitted

or convicted on the lesser included offense.” Ohio v. Johnson, 467 U.S. 493, 500 (1984) (citing

Brown v. Ohio, 432 U.S. 161 (1977)). Here, as the Magistrate Judge correctly concluded, Hiraldo

is charged with greater and lesser included offenses, namely, possession of a firearm as well as

possession of a machine gun, both predicated on the same drug trafficking offense. As such, this

Court finds that the indictment is multiplicitous. However, “[a] finding of multiplicity is not

fatal to an indictment.” Widi, 697 F.Supp.2d 140 (citing United States v. Robinson, 651 F.2d 1188,

1194 (6th Cir. 1981)).

       The First Circuit has explicitly stated that “[t]here is no inflexible rule that the exclusive

remedy for multiplicitous counts is election between them.” United States v. Pires, 642 F.3d 1, 16

(1st Cir. 2011) (citing Ball v. United States, 470 U.S. 856, 864 (1985)); accord United States v. Aguirre-
            Case 3:18-cr-00337-ADC Document 328 Filed 06/16/20 Page 8 of 10

18-337-2 (ADC)                                                                                                  Page 8


Estrada, Crim. No. 16-766-5 (DRD), 2017 U.S. Dist. LEXIS 140500, *7 (D.P.R. 2017); Widi, 697

F.Supp.2d 140. When faced with such conundrum, the Court may “vacate both the conviction

and the sentence as to all but one count, essentially merging the offending counts.” Pires, 642

F.3d at 16 (citing United States v. Lilly, 983 F.2d 300, 306 (1st Cir.1992)).2 The First Circuit noted

that “[t]his flexible approach makes good sense because ‘the Double Jeopardy Clause does not

protect against simultaneous prosecutions for the same offense, so long as no more than one

punishment is eventually imposed.’” Pires, 642 F.3d at 16 (citing United States v. Josephberg, 459

F.3d 350, 355 (2d Cir. 2006)); accord United States v. Peña-González, 62 F. Supp. 2d 366, 368 (D.P.R.

1999) (citing Goldberg, 913 F. Supp. at 631) (noting that “a multiplicitous indictment can result in

a double jeopardy violation when a defendant is sentenced more than once for the same offense




2 Courts have extensively discussed the nature of the relief to which a defendant is entitled when convicted and
sentenced on various counts for a single predicate crime. In 1991, citing Ball v. United States, 470 U.S. 856 (1985), the
First Circuit held that “when a defendant is convicted on two statutory charges, and Congress did not intend that
the conduct should be punishable under both statutes simultaneously, the proper course was to vacate one of the
convictions.” United States v. Rivera-Martínez, 931 F.2d at 153. In Ball, The Supreme Court reasoned that:
         The remedy of ordering one of the sentences to be served concurrently with the other cannot be
         squared with Congress’ intention. One of the convictions, as well as its concurrent sentence, is
         unauthorized punishment for a separate offense. See Missouri v. Hunter, 459 U.S. 359, 368 (1983).
         The second conviction, whose concomitant sentence is served concurrently, does not evaporate
         simply because of the concurrence of the sentence. The separate conviction, apart from the concurrent
         sentence, has potential adverse collateral consequences that may not be ignored. For example, the
         presence of two convictions on the record may delay the defendant's eligibility for parole or result in
         an increased sentence under a recidivist statute for a future offense. Moreover, the second conviction
         may be used to impeach the defendant's credibility and certainly carries the societal stigma
         accompanying any criminal conviction. See Benton v. Maryland, 395 U.S. 784, 790-791 (1969); Sibron
         v. New York, 392 U.S. 40, 54-56 (1968). Thus, the second conviction, even if it results in no greater
         sentence, is an impermissible punishment.
Ball, 470 U.S. at 864-865; accord United States v. Finley, 245 F.3d 199, 206 (2nd Cir. 2001) (citing United States v. Johnson,
25 F.3d 1335 (6th Cir. 1994)).
         Case 3:18-cr-00337-ADC Document 328 Filed 06/16/20 Page 9 of 10

18-337-2 (ADC)                                                                           Page 9


or when the jury is misled to believe that the defendant has committed more crimes than the

record and evidence maintain”).

       As the Magistrate Judge correctly noted, the case law cited by Hiraldo supports the

proposition that the proper remedy for a multiplicitous indictment occurs at the post-trial stage,

by vacating convictions and setting aside improper sentences. Indeed, this Circuit has

consistently afforded post-conviction relief upon finding that the imposition of multiple

consecutive sentences under section 924(c) based on a single predicate crime encroaches

fundamental double jeopardy principles. See, e.g., United States v. Peña-Lora, 225 F.3d 17, 32 (1st

Cir. 2001) (imposing concurrent instead of consecutive sentences under section 924(c) upon

finding that “Congress enacted subsection 924(c) principally as a sentencing-enhancement

mechanism for application to persons convicted of underlying crimes of violence committed

through the use of firearms. Nevertheless, the imposition of consecutive sentences under

subsection 924(c) for using multiple weapons during a single crime of violence would impinge

upon fundamental ‘double jeopardy’ principles. . .”); United States v. Rodríguez, 525 F.3d 85, 111-

112 (1st Cir. 2008) (collecting cases) (restating its position as well as the majority of our sister

circuits’ “that the imposition of multiple consecutive sentences under subsection 924(c) for using

multiple weapons during a single predicate crime “would impinge upon fundamental ‘double

jeopardy’ principles’”).

       Accordingly, this Court agrees with the Magistrate Judge’s determination that Hiraldo

would only be entitled to post-conviction relief if convicted on both Counts Four and Five. To
         Case 3:18-cr-00337-ADC Document 328 Filed 06/16/20 Page 10 of 10

18-337-2 (ADC)                                                                           Page 10


date, Hiraldo has not been convicted or punished for said violations. As such, the dismissal of

any of the counts at this stage on double jeopardy grounds is premature. See United States v.

Medina, S3 13 Cr. 272, 2014 U.S. Dist. LEXIS 91751, *8-12 (S.D.N.Y. July 7, 2014) (collecting cases)

(noting that “[s]ince Josephberg, courts in this Circuit have routinely denied pre-trial motions

to dismiss potentially multiplicitous counts as premature”). Hiraldo may restate the double

jeopardy argument if he is convicted on both counts.

       Based on the foregoing, the Court ADOPTS the R&R’s recommendation to deny

Hiraldo’s motion to dismiss.

       IV.    Conclusion

       After careful review, the Court ADOPTS the R & R and DENIES Hiraldo’s motion to

dismiss Count Five of the indictment. ECF No. 108.

       SO ORDERED.

       At San Juan, Puerto Rico, on this 16th day of June, 2020.

                                                   S/AIDA M. DELGADO-COLÓN
                                                   United States District Judge
